DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”).

As for claim 1, Rahaliou discloses a method of monitoring water wetting, the method comprising:
mounting (see Figs. 9-11) at least one probe (14) including at least two electrodes (14) to a conduit having a mixture including oil and water flowing therethrough (Abstract);
exciting the at least two electrodes with an AC voltage and a predetermined frequency (col. 8, lines 22-24);
measuring an impedance between the at least two electrodes (col. 8, lines 22-24); and
detecting a water layer in contact with the conduit (see Fig. 1 and col. 8, lines 54-57) based on the measured impedance (Abstract).

As for claim 12, Rahaliou discloses that mounting at least one probe includes mounting the at least one probe to a conduit having a mixture including oil, water, and gas flowing therethrough (col. 7, lines 54-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”).


As for claims 2 and 3, Rahaliou discloses the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose that the predetermined frequency is between approximately 10 kHz and approximately 1 MHz or that the predetermined frequency is approximately 20kHz.  Instead, Rahaliou discloses that the AC voltage is applied at frequencies having a broad range (col. 8, lines 22-24 and col. 9, lines 27-31).  Rahaliou discloses that the AC voltage is used to measure the impedance of a mixture of water and oil (Abstract).
However, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the frequency of Rahaliou to be within the claimed range or have the claimed value in order to achieve the predictable result of measuring the impedance of a mixture of water and oil.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of U.S. Patent 8,054,091 issued to Bhattacharjee et al. (“Bhattacharjee”).

As for claim 4, Rahaliou discloses the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose that the AC voltage is between approximately 5 mV and approximately 500 mV.  Instead, Rahaliou discloses that the AC voltage is a varying amplitude (col. 9, lines 27-31).  Rahaliou discloses that the AC voltage is used to measure the impedance of a mixture of water and oil (Abstract).
However, Bhattacharjee discloses an AC voltage that is between approximately 5 mV and approximately 500 mV (10 mV; col. 10, lines 52-54).  
Bhattacharjee discloses that the AC voltage is used to measure the impedance of a mixture of water and oil (Abstract and col. 10, lines 52-54).
Because Rahaliou and Bhattacharjee both disclose AC voltages that are used to measure the impedance of a mixture of oil and water, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the AC voltage of Bhattacharjee for the AC voltage of Rahaliou to achieve the predictable result of providing an AC voltage for measuring the impedance of a mixture of oil water.

As for claim 5, Rahaliou as modified by Bhattacharjee discloses that the AC voltage is approximately 10 mV rms (Bhattacharjee: col. 10, lines 52-54).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of U.S. Patent Application Publication 2013/0265063 by Cherney et al. (“Cherney”).

As for claim 6, Rahaliou discloses all the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose that mounting the at least one probe includes mounting the at least one probe such that the at least two electrodes are concentrically mounted in the at least one probe.  Instead, Rahaliou discloses other arrangements (Figs. 9-11) of electrodes to measure the impedance of a mixture of water and oil (Abstract).
However, Cherney discloses mounting at least one probe such that at least two electrodes (22, 23) are concentrically mounted in the at least one probe (Fig. 17).  Cherney discloses that the electrodes measure the impedance of a mixture of water and oil (Abstract).
Because Rahaliou and Cherney both disclose electrode arrangements to measure the impedance of a mixture of water and oil, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of electrodes of Cherney for the arrangement of Rahaliou to achieve the predictable result of measuring the impedance of a mixture of water and oil.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of U.S. Patent Application Publication 2019/0162067 by Benimeli et al. (“Benimeli”).

As for claim 7, Rahaliou discloses all the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose that mounting the at least one probe includes flush-mounting the at least one probe to the conduit.
However, Benimeli discloses mounting at least one probe that includes flush-mounting the at least one probe to a conduit (paragraph [0028]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mounting of Rahaliou to include flush-mounting as disclosed by Benimeli in order to reduce erosion effects during long term exposure to flowing fluid (Benimeli: paragraph [0028]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of U.S. Patent Application Publication 2019/0162067 by Benimeli as applied to claim 7, further in view of U.S. Patent 8,054,094 issued to Langoju et al. (“Langoju”).

As for claim 8, Rahaliou as modified by Benimeli discloses the method of claim 7 (see the rejection of claim 7 above).
Rahaliou as modified by Benimeli does not disclose that mounting the at least one probe includes mounting a plurality of probes arranged circumferentially about the conduit.
However, Langoju discloses that mounting at least one probe (44) includes mounting a plurality of probes (44) arranged circumferentially about a conduit (see Figs. 2 and 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the step of mounting the at least one probe of Rahaliou and Benimeli by mounting a plurality of probes as disclosed by Langoju in order to provide accurate characterization of multiphase flow processes (Langoju: col. 2, lines 45-66).

As for claim 9, Rahaliou as modified by Benimeli and Langoju discloses that mounting the plurality of probes includes mounting the plurality of probes such that the plurality of probes (Langoju: 44) are angularly displaced from each other by approximately 45° (Langoju: see Fig. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of “Stratified Three Phase Flow In Pipes” by Taitel et al. (“Taitel”) as listed in the IDS dated 8/26/2019.

As for claim 10, Rahaliou discloses the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose determining a thickness of the detected water layer.
However, Taitel discloses determining a thickness of a detected water layer (page 55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Rahaliou by including the step of determining a thickness as disclosed by Taitel in order to calculate the hold up of phases in the pipeline so that the stability of the flow can by analyzed (Taitel: Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,546 issued to Rahaliou et al. (“Rahaliou”) in view of U.S. 9,173,600 issued to Matsiev et al. (“Matsiev”).

As for claim 11, Rahaliou discloses the method of claim 1 (see the rejection of claim 1 above).
Rahaliou does not disclose that detecting a water layer occurs within less than one second after measuring an impedance because Rahaliou does not disclose that identifying a fluid using impedance/admittance measurements with electrodes has a fast response time at the level of milliseconds.
However, Matsiev discloses that identifying a fluid using impedance/admittance measurements with electrodes has a fast response time at the level of milliseconds (Abstract and col. 46, lines 47-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Rahaliou by identifying a fluid using impedance/admittance measurements with electrodes has a fast response time at the level of milliseconds as disclosed by Matsiev in order to allow control or alerts in real time (Matsiev: col. 46, lines 47-50).
Rahaliou as modified by Matsiev discloses that detecting a water layer (analogous to identifying a composition of a fluid in Matsiev) occurs within less than one second after measuring an impedance (Matsiev: col. 46, lines 47-50).

Allowable Subject Matter
Claims 13-15 are allowed.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues that Rahaliou does not disclose detecting a water layer in contact with the conduit because Rahaliou is configured to detect a watercut.  The examiner respectfully disagrees.  Rahaliou discloses that the measurements that detect a watercut are able to detect a water layer in Fig. 1 and col. 8, lines 54-57.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853